Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2020 is being considered except where lined through by the examiner. It fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of a translation for a listed non-patent literature publication.  It has been placed in the application file, but the information referred to therein has not been considered.

Election/Restrictions
Applicant's election with traverse of Species 4 with traverse in the reply filed on 11/30/2021 is acknowledged.  The traversal is on the ground(s) that for different species, there is no search burden. The traversal is unpersuasive because the species are non-obvious variants requiring unique searches; the prior art applicable to one invention would not likely be applicable to another invention. Specifically, the different species would at least require different search terms/queries and prior art teaching one species would not likely teach other species. 
Also, the examiner notes that on page 4 of the response, applicant states that “all species have sufficient unity of invention”; however, in this case, it is not the unity of invention standard which applies, but, rather, the US patent office restriction/election standards since this application is not a 371.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:

In claim 4: “a exposure hole” should reads “an exposure hole”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faul et al. (US 6497134 B1,” Faul”).

Regarding claim 1, Faul discloses a calibration device, comprising: 
a base (FIG.2 1); an instrument holder (4) pivotally mounted on the base (1), the instrument holder (1) includes at least one insertion hole (hole receiving 5) which is configured for insertion of a surgical instrument (5- C. 1 L.35-39) such that the surgical instrument (5) is able to be selectively rotated or swung (e.g., C.4 L.42, and C.1 L.64-65) on the base (1); and at least one reference frame marker (2/6-8) mounted on the base (1).

Regarding claim 2, Faul teaches all the limitations of claim 1, as set forth above. Faul further discloses wherein the instrument holder (4) includes a pivot portion (pivoting gimbal 4) and an insertion portion (not labeled but hole of 4 receiving object 5:C.1 l.64), the pivot portion (4) is pivotally mounted in a first accommodation groove (not labeled but 4 in fig.2 there is a groove in base that gimbal 4 is sitting inside that groove) of the base (1), the insertion portion (not labeled 

Regarding claim 5, Faul teaches all the limitations of claim 1, as set forth above. Faul further discloses wherein the base (1) includes a grip portion (“a grip portion” is extremely broad and may be met by various sections of 1 such as the corner portions, etc.), a pivot portion (portion including pivoting gimbal 4; alternatively, the pivot portion may be interpreted as the section of 1 which receives 4) and a marker mounting portion (portion of 1 which receives 2), the pivot portion is coupled to the grip portion and an included angle exists between the pivot portion and the grip portion (“a grip portion” is extremely broad and may be met by various sections of 1 such as the corner portions, etc.; As an example, the bottom right corner of the device is interpreted as the “grip portion” and an angle exists between the portion to which 4 is mounted and the chamfered side “grip portion”) , the first accommodation groove is recessed on the pivot portion, and the at least one reference frame marker (2/Reference frame emitters 6-8) is mounted on the marker mounting portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Faul in view of Solar et al. (US20170007349A1, “Solar”). 

Regarding claim 4, Faul teaches all the limitations of claim 1, as set forth above. Faul further discloses comprising a restriction lid (not labeled but shown below), wherein the restriction lid includes an exposure hole (not labeled but shown below) communicating with the first accommodation groove.

Faul fails to disclose the restriction lid is configured to cover the pivot portion, and such that the pivot portion is caged  between the first accommodation groove and the restriction lid, and the at least one insertion hole is exposed by the exposure hole .

Solar in fig.2 teaches the restriction lid (108) is configured to cover the pivot portion (106).




    PNG
    media_image1.png
    541
    564
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faul’s restriction lid to cover pivot portion as taught by Solar and, such that the pivot portion is caged  between the first accommodation groove and the restriction lid, and the at least one insertion hole is exposed by the exposure hole. One of ordinary skill in the art would know it makes the attachment of instrument holder to the base more secure and reliable. 

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Faul and Solar in view of WANG et al. (CN 107811697 A, “WANG”). 

Regarding claim 8, Faul in view of Solar teaches all the limitations of claim 4, as set forth above. Faul fails to disclose further a release mechanism.

 WANG in Figs.3-4  teaches a release mechanism (30), wherein the release mechanism includes a beam (pivoting pins 33/34), at least one transmission rod (piston 31/51 better shown in e.g., fig.8-9) and a lever (32), the base (1) includes a first space (cavity 11/space including 40) and a second space (cavity 11/space including 31)communicating with each other, the beam (33/34) is mounted in the first space, both ends of the at least one transmission rod (31) are coupled to the beam (33/34) and the restriction lid (2/when it is in locked position as shown in fig.4) respectively, the lever (32) is pivotally mounted in the second space through a pivot (33/34) and includes a pushing end and a pressed end (fig.3 system is released and fig.4 it is locked to lock element 2 one end of 32 that is pressed to lock member 2 is pressed end and the other end is pushing end), wherein when the pressed end is pressed, the pushing end is configured to push the beam (33/34) such that the beam (33/34), the at least one transmission rod (31) and the restriction lid (2) are moved toward a first direction together to allow the restriction lid (2) to release the pivot portion (in fig.4 when one end A of lever 32 is pressed down beam 33/34 and rod 31 and lid 2 are moved in direction toward left to release element 2- see¶0042 for description of releasing mechanism). 

    PNG
    media_image2.png
    533
    498
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use releasing mechanism taught by WANG to release Faul’s instrument holder. One of ordinary skill in the art would know it makes it possible to remove the ball from the device for easier sterilization after the procedure.

Regarding claim 11, Faul in view of WANG teaches all the limitations of claim 8, as set forth above. Faul fails to disclose further a release mechanism.
WANG teaches a release mechanism (30).
WANG in Figs.3-4 and 5-6 teaches wherein a release mechanism (30) further includes a linkage rod (40/46 better described in fig.6) and an elastic element (47), the base (1) includes a 

    PNG
    media_image3.png
    635
    500
    media_image3.png
    Greyscale


WANG are silent about using a restriction bulge in restriction hole 43. Examiner holds that using restriction bulge in a hole is a common practice for improvement of attachments in any fastening system. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; the prior art of record documents, individually or in combination, fail to anticipate or render obvious the insertion portion includes a plurality of grippers and a sleeve, the sleeve includes an opening, an accommodation space and a conical inner wall, the opening communicates with the accommodation space, the conical inner wall surrounds around the accommodation space, the pivot portion includes a body and a screw post, the screw post is located in a second accommodation groove of the body and is screwed with the sleeve, the grippers are mounted in the accommodation space and surround around the at least one insertion hole, the conical inner wall of the sleeve contacts the grippers, wherein the at least one insertion hole has a diameter that is adjustable by rotating the sleeve to change screwing position of the sleeve relative to the screw post.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856                                                                                                                                                                                            
/HERBERT K ROBERTS/            Primary Examiner, Art Unit 2856